Citation Nr: 0918294	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-19 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 60 percent for ectopic 
atrial tachycardia, status post pacemaker implantation, 
secondary to atrial septal defect repair.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

In July 2007, the RO granted a 100 percent disability rating 
from March 27, 2006 for two months following the Veteran's 
hospital admission for replacement of a pacemaker.  The 60 
percent rating was then continued from June 1, 2006.  The 
issue on appeal does not disturb this interim rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA must make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Assistance 
shall include obtaining a medical examination or opinion when 
such is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

A review of the record shows the Veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his claim for an increased rating 
by correspondence dated in January 2004, August 2005, and 
March 2006.  During the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  An additional notice as to these 
matters was provided in the March 2006 correspondence.  The 
Board finds, however, that as this case must be remanded for 
a VA examination and opinion, a remedial notice for increased 
rating claims should be provided as a result of the recent 
Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Veteran's heart disability is rated under the provisions 
of 38 C.F.R. § 4.104, Diagnostic Code 7011 (2008).  A higher, 
or 100 percent, rating requires hospital admission for 
certain complaints; or chronic congestive heart failure; or a 
workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  The Board's review of the private and VA medical 
evidence of record discloses no evidence of a METs 
measurement of 3 or less or of an ejection fraction of less 
than 30 percent.  The evidence concerning whether the Veteran 
is diagnosed with chronic congestive heart failure, however, 
is contradictory.  While some private medical evidence 
suggests the Veteran currently suffers from chronic 
congestive heart failure, a VA examination in October 2007 
found no evidence of any overt congestive heart failure.

For example, in a November 2003 letter, Dr. W.A.B., a retired 
rear admiral from the Navy Medical Corps, noted that the 
Veteran's medical records which he had reviewed, including a 
September 2003 echocardiogram, led him to believe that the 
Veteran had components of Stage B and Stage C heart failure.  
He thought that the echocardiogram findings suggested that 
over time the Veteran would likely develop symptomatic heart 
failure that would require aggressive medical treatment.  Dr. 
W.A.B. told the Veteran that VA should seriously consider a 
disability rating of 60 percent or more.  It does not appear 
that the physician personally examined the Veteran.

In a March 2004 private medical record, Dr. T.W.S. noted a 
decreasing ejection fraction over time and noted that, based 
on symptomatology, the Veteran would have to be classified as 
a New York Heart Association Class 2 or 3.  Dr. T.W.S. 
thought that the Veteran should certainly be given a 60 
percent disability rating, if not higher, given his pacemaker 
dependence and evidence of some chronic congestive failure 
with an inability to exercise.  

In a July 2004 letter, Dr. J.H.O., who had closed the 
Veteran's arial septal defect in service, reviewed data on 
the Veteran's cardiac condition and stated that the Veteran 
fit into the category of a New York Heart Classification 2-3.  
He predicted that the Veteran's current situation would not 
remain static, but that he would continue to deteriorate 
needing more intensive medical management to combat early 
congestive failure symptomatology.  He wrote that the 
Veteran's minimum disability rating should be 60 percent and 
that he believed there was solid evidence to support a 100 
percent rating.  It does not appear that the physician 
personally examined the Veteran.

According to a June 2005 private medical record, Dr. C.K.L. 
noted that the findings of a stress test were consistent with 
chronic congestive heart failure, unrelated to his coronary 
arteries..  

Private medical records of Dr. J.G. in 2005 indicated that 
the Veteran had been diagnosed with congestive heart failure.  
A November 2005 e-mail message commenting on these private 
records from Dr. W.A.B. to the Veteran noted that the reduced 
ejection fraction of 35 percent and shortness of breath with 
exertion was evidence of diminished cardiac function 
consistent with heart failure.  Without citing any VA 
regulations, Dr. W.A.B. told the Veteran that these findings, 
and his limitations at work, supported a 100 percent 
disability rating.  It does not appear that the physician 
personally examined the Veteran.

In a December 2005 letter, Dr. J.H.O. reviewed an 
echocardiogram which the Veteran provided in June 2005.  Dr. 
J.H.O. estimated the left ventricular function in the 
moderate to severe category of deteriorating ejection 
fraction at approximately 30 percent.  He opined that the 
cause of the deterioration of the left ventricular function 
was more likely than not related to the Veteran's diabetes 
rather than back to his inservice atrioseptal defect surgery, 
but further studies would be needed to make a determination.  
Dr. J.H.O. also opined that the Veteran had progressive 
evidence of left ventricular dysfunction which, along with 
his symptoms, placed him solidly in class III of the New York 
Heart Classification.  It does not appear that the physician 
personally examined the Veteran.

In a January 2006 letter, the Veteran argued that three or 
four cardiologists essentially agree that he is currently in 
class III (C) of chronic congestive heart failure.  And in a 
May 2006 signed statement, the Veteran said that Dr. T.W.S. 
had added hydrochlorothiazide, 50 mg once a day, to treat his 
chronic congestive heart failure.  

A June 2006 letter from Dr. T.W.S. to the Veteran's service 
representative noted that the Veteran had chronic congestive 
heart failure.  The physician also noted that the Veteran was 
on ACE inhibitors, diuretics and beta blockers for this 
condition.  

A VA examiner in October 2007 found there was no evidence on 
clinical examination of any overt congestive heart failure.  
The VA examiner diagnosed sick sinus syndrome, non-ischemic 
cardiomyopathy, with ectopic atrial tachycardia.  

Therefore, on remand, the AMC/RO should schedule the Veteran 
for a new examination to determine the severity of his heart 
disability, particularly whether he suffers from chronic 
congestive heart failure.

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA and private medical records connected 
with the Veteran's claim.  On remand the AMC/RO should 
contact the Veteran and his representative for information 
about all medical providers in order to obtain medical 
records not found already in the claims file.  In addition, 
copies of the Veteran's VA outpatient medical records in the 
claims file, from the Salisbury VA Medical Center ("VAMC"), 
are dated to January 2006.  On remand the AMC/RO should 
obtain any additional records from VA facilities that are 
pertinent to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the Veteran 
VCAA notice, under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate his claim 
for an increased rating for his heart 
disability, as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

2.  The AMC/RO should contact the Veteran 
and his representative and request that 
they identify the names, addresses and 
approximate dates of treatment for any 
health care providers, VA or non-VA, that 
have treated him for his heart disorder 
and whose records have not already been 
made a part of the claims file.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment of 
his heart disorder from the Salisbury 
VAMC, for the period from January 2006 to 
the present.  After the Veteran has signed 
any appropriate releases, the AMC/RO 
should obtain and associate with the 
claims folder all of the Veteran's 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative should be notified of 
unsuccessful efforts to procure records in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  After all available records are 
associated with the Veteran's claims file, 
or the time period for the Veteran's 
response has expired, the AMC/RO should 
arrange for an examination of the Veteran 
by a cardiologist to determine the 
severity of his heart disability.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician conducting the examination 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner is requested to 
reconcile, if possible, findings from the 
October 2007 VA examination, and from 
private medical evidence in the claims 
folder noted above, on whether the Veteran 
suffers from chronic congestive heart 
failure.  The examiner is also requested 
to indicate which of the following, (a) or 
(b), best describes the Veteran's 
impairment:

(a) Chronic congestive heart 
failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; 
left ventricular dysfunction with 
an ejection fraction of less than 
30 percent; or,

(b)  More than one episode of acute 
congestive heart failure in the 
past year, or; workload of greater 
than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; 
left ventricular dysfunction with 
an ejection fraction of 30 to 50 
percent.

Adequate reasons and bases should be 
provided to support the opinions provided.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




